Case 6:19-cv-00389-JCB-KNM Document 1 Filed 08/28/19 Page 1 of 23 PageID #: 1
                                                               Jy
                                                               'r   -   d




     IN THE UNITED STATES DISTRICT COURT
       FOR THE EASTERN DISTRICT OF TEXAS.
                        TYLER DIVISION ' ;;//




  Leonid Goldstein

  Plaintiff




  Facebook Inc.

  Defendant




                                      1
Case 6:19-cv-00389-JCB-KNM Document 1 Filed 08/28/19 Page 2 of 23 PageID #: 2




                     Plaintiffs Original Complaint
                             Table of Contents


  Nature                       of        Action                     3
  Parties                                                      3
  Jurisdiction                      and          Venue                4
  Facts                                                      5
    Registry of the Political Speech 5
    Correspondence with Facebook about TPMH 9
    Facebook disabled Plaintiffs account on 2018 Election Day 11
    The             Broad                Picture                 14
  Causes                      for        Action                  18
    COUNT I. LIABILITY FOR AIDING AND ABETTING ACTS OF
    INTERNATIONAL TERRORISM PURSUANT TO 18 U.S.C. § 2333(a) .18
    COUNT II. COPYRIGHT INFRINGEMENT PURSUANT TO 17 U.S.
    Code § 501, FOR VIOLATION OF § 106, 504, and 505 19
    COUNT III. CONSPIRACY TO INTERFERE WITH CIVIL RIGHTS IN
  VIOLATION OF 42 U.S.C § 1985 (3) 21
 REQUEST FOR RELIEF 22
 DEMAND FOR TRIAL BY JURY 23


  Appendix A is attached




                                     2
Case 6:19-cv-00389-JCB-KNM Document 1 Filed 08/28/19 Page 3 of 23 PageID #: 3




 Plaintiff alleges the following against the Defendant Facebook:



                                      Nature of Action

  1. This is a civil action brought against Facebook Inc. under the Antiterrorism

 Act, 18 U.S.C. § 2333 for aiding and abetting acts of international terrorism, for

  copyright infringement under 17 U.S. Code § 106 and 501, for conspiracy to

  interfere with civil rights under 42U.S.C§1985, and related laws.




                                          Parties

  1. Plaintiff Leonid Goldstein is a US citizen and a resident of Texas. Plaintiff
  is a technology entrepreneur, author, and scientist. Plaintiff is the president and a

  researcher in a small charity named Science for Humans and Freedom Institute

  (SHF;). This charity has been founded to engage mostly in scientific and
  educational activities and is located at Mr. Goldstein s residence address in Austin,

  TX. Plaintiff lived at that same address from 2014 until recently.

  2. Plaintiff has M.Sc. in Mathematics and 20+ years of research and

  development experience in the tech industry, which includes computer software,

  cyber-security, and the Internet.

  3. Defendant Facebook, Inc. ( Facebook ) is a publicly traded U.S company

  incorporated in Delaware, with its principal place of business at 1 Hacker Way,

  Menlo Park, California 94025.

  4. Facebook’s main business is owning and operating the eponymous

  telecommunications and social media platform. Facebook also owns and operates

  Instagram. Facebook is publicly traded under the ticker FB, and its market


                                              3
Case 6:19-cv-00389-JCB-KNM Document 1 Filed 08/28/19 Page 4 of 23 PageID #: 4




  capitalization is in excess of $500 Billion, as of August 25, 2019. Its 2018
  revenues were more than $55 Billion.

  5. After Defendant Facebook made it clear to the Plaintiff that it would
  continue to provide his personally identifiable information ( PII ) in a context
  expected to incite violence against Plaintiff, Plaintiff relocated to Smyth County of
  Texas, which became his new permanent residence. Plaintiff prefers not to

  disclose the exact address.

                                Jurisdiction and Venue

  6. This Court has subject-matter jurisdiction pursuant to 28 U.S.C. § 1331 and

  § 1332.

  7. This Court has personal jurisdiction over Defendant Facebook because

  Facebook resides in the United States, regularly transacts business within Texas,

  derives substantial revenue from activities in Texas, and is engaged in criminal

  misconduct subject to federal laws in Texas.

  8. Venue for this action is proper in pursuant to 28 U.S.C. § 1391(b) because a

  substantial part of the events giving rise to Plaintiffs claims occurred and continue

  to occur in the Eastern District of Texas and Defendant Facebook is subject to

  personal jurisdiction in this judicial district. Facebook injured and continues to
  injure Plaintiff in the Eastern District of Texas.

  9. Jurisdiction and venue are proper under 18 U.S. Code § 2333(a).

  10. The amount in controversy exceeds $75,000. Jurisdiction and venue are

  proper under 28 U.S. Code § 1332(a).




                                              4
Case 6:19-cv-00389-JCB-KNM Document 1 Filed 08/28/19 Page 5 of 23 PageID #: 5




                                         Facts

  11. Hezbollah, Hamas, ISIS (Daesh) are designated foreign terrorist

  organizations. Hamas is an ally of Hezbollah. ISIS is a rival of Hezbollah, and

  therefore is likely to search for Facebook posts mentioning Hezbollah, and to

  attack Americans who are found speaking about it.

  12. In 2017-2018, Plaintiff used to publish his research and political
  commentary as posts on Facebook, using its sponsored posts feature to reach

  desirable audiences. One of those posts contained a link to and a quote from a

  Politico article, asserting that Obama administration had shut down FBI
  investigation into drug trafficking by Hezbollah. This post will henceforth be
  referred to as TPMH for The Post Mentioning Hezbollah.




                             Re istry of the Political Speech



  13. In May 2018, Facebook created a Registry of the Political Speech ( the
  Registry ), delivered by third parties through sponsored Facebook posts. The

  Registry is searchable and accessible from anywhere in the world. Facebook uses

  the words “sponsored posts” and “ads” as synonyms. Facebook calls this Registry

  a Political Ads Library. Its web address is https://www.facebook.com/ads/librarv.

  14. In May 2018, Defendant Facebook acted as a telecommunications operator

  and common carrier, as defined in Title 47, Chapter I, for the promoted posts like

  TPMH. On May 23 and/or 24, Plaintiff submitted TPMH to Facebook for delivery
  to a specified group of recipients.

  15. In June 2018, Facebook posted TPMH in this Registry, together with
  Plaintiffs personally identifiable information (PII), as described below.

                                             5
Case 6:19-cv-00389-JCB-KNM Document 1 Filed 08/28/19 Page 6 of 23 PageID #: 6




  16. TPMH became the only result retu ed for a search for Hezbollah drug

  trafficking. (Appendix A, Screens 1-2). It reads:

        Science for H ma s and Freedom Institute

        Sponsored

         "Obama s choice of... John Kerry as secretary of state was widely viewed as a sign of a

        redoubled effort to engage with Iran. Obama s appointment of Brennan the public
        supporter of cultivating Hezbollah moderates as CIA director ... [protected]
        Hezbollah's billion-dollar enterprise"

        https://wwm>.oolitico.com/inleractives/2017/obama-hezbollah-druz-iraffickin2-

        investivation/

        <picture>

        The secret backstory of how Obama let Hezbollah off the hook

        POLITICO Investigation: An ambitious U.S. task force targeting Hezbollah's billion-
        dollar criminal enterprise ran headlong into the White House's desire for a n clear deal
        with Iran

  17. The copy of TPMH in the Registry is also accompanied by an additional
  label: Science for Humans and Freedom Institute (Appendix A, Screen 6). This

  tiny charity was located at the Plaintiffs address: 12501 Tech Ridge Blvd., Apt.
  1535, Austin, TX 78753. Anybody can find out that Plaintiff is the individual who
  operates the Institute and places its posts, and to find Plaintiffs full name, home

  address, and phone number. That requires only two clicks: a Google search on the

  name Science for Humans and Freedom Institute and clicking on the link,

  containing that information (Appendix A, Screens 7-8). Thus, the information

  placed by Facebook into the Registry is personally identifi ble information (PII).




                                                 6
Case 6:19-cv-00389-JCB-KNM Document 1 Filed 08/28/19 Page 7 of 23 PageID #: 7




  18. Moreover, the Facebook Registry search auto-completes hez to hezbollah

  (Appendix A, Screen 3). The result was confirmed using a browser not storing

  cookies, searches, cache, or forms.

  19. The search for hezbollah suggested by the Facebook Registry, returns

  TPMH next to an ad by AIPAC (Appendix A, Screen 4). In the summer 2018,
  Facebook Registry was showing TPMH completely surrounded by AIPAC ads,

  insinuating a direct connection between Plaintiff and AIPAC. AIPAC is an
  American-Israel Political Action Committee, an organization which is expected to

  be especially hated by Hezbollah, Hamas, their allies and sympathizers.

  20. There is no word ‘hezbollah in the English language. Facebook created

  auto-completion of ‘hez to ‘hezbollah with a specific intent to aid Hezbollah,

  because of its direct dealing with Hezbollah, and/or based on the content of the

  posts it selected for the Registry.

  21. At some point, Facebook added financial information, associated with

  Plaintiffs page for Science for Humans and Freedom Institute. It informs readers

  that Plaintiff spent $41,344 on promoted posts (Appendix A, Screen 5). The link to
  this monetary information is placed in a way that suggests this amount of money is

  spent on ads similar to TPMH, although TPMH was a one-of-a-kind. Plaintiff and

  Science for Humans and Freedom Institute spend most of their time and money on

  scientific and technological topics of high public interest, such as climate and

  climate alarmism debates, cyber-security, and certain social effects of the internet.

  22. These Facebook actions expose Plaintiff to possible retaliation by members,

  supporters, and sympathizers of Hezbollah, Hamas, ISIS, and other foreign

  terrorist organizations, some of whom live, travel, or cross the border into the US.

  Facebook s actions also incite people to physically attack Plaintiff.


                                            7
Case 6:19-cv-00389-JCB-KNM Document 1 Filed 08/28/19 Page 8 of 23 PageID #: 8




 23. Publishing Plaintiffs private and personally identifiable information in the
 Registry, also puts Plaintiff in increased danger of retaliation by domestic actors

  for his political advocacy. Publishing Plaintiffs personal information in such
  context provides any potential attackers not connected to the foreign terrorist

  organizations mentioned above plausible deniability.

  24. Publishing that Plaintiff spent more than $40k on Facebook next to his
  address additionally subjects plaintiff to the dangers of break-in, robbery, and

  robbery-homicide.

  25. In 2019, Facebook launched an Application Programming Interface (API)1,

  allowing unlimited third parties to create applications to obtain political ads ,
  including TPMH, from its Registry and to display them to foreign governments,

  terrorist and criminal organizations anywhere in the world in any content.

  26. Facebook includes promoted posts in its Registry arbitrarily, capriciously,

  and discriminatory. In November 2018, it announced2 it would exclude promoted

  posts by “qualifying news publishers”.

  27. This act shows that Facebook was aware of the stifling effect that its

  Registry has on political speech and took steps to shield its partners and/or allies
  but continued exposing Plaintiff.

  28. Informed, protected, and emboldened by the Facebook Registry, foreign

  terrorist organizations committed multiple acts of terror, including:




   1 https://developers.facebook.com/docs/marketing-api/reference/ads archive/.
   https://www.facebook.com/ads/librarv/api
  2
      https://newsroom.fb.com/news/20f9/03/a-better-wav-to-learn-about-ads/




                                                           8
Case 6:19-cv-00389-JCB-KNM Document 1 Filed 08/28/19 Page 9 of 23 PageID #: 9




           a. On Easter Day April 21, 2019, ISIS linked terrorists murdered more

           than 250 people in Sri Lanka3;

           b. On January 15, 2019, foreign terrorist organization Al-Shabab,

           affiliated with al-Qaeda and ISIS, murdered at least 15 persons, including at

           least one American, in Nairobi, Kenya4.




                            Correspondence with Facebook about TPMH

  29. Plaintiff sent Facebook two letters regarding this issue and its consequences

  for Plaintiff. The first letter was sent by the Plaintiffs attorney and the second one

  was sent by Plaintiff himself. Plaintiff received one response letter from

  Facebook s lawyers White & Case LLP, located in Los Angeles, CA. In its

  response letter, Facebook refused to address the issue or even to negotiate. It also

  confirmed that Facebook’s actions were intentional and in accordance with its

  policies, not a result of a mistake. Facebook dismissed Plaintiffs concerns about

  his physical safety and ability to make a living by saying that these concerns o
  not warrant a response

  30. The Facebook letter also referred to Facebook policies dated by May 25,

  2018, although TPMH has been submitted before these policies were emplaced.

  31. Of notice, Facebook updated its “policies” retroactively5 to justify inclusion

  of TPMH and some other promoted posts, posted before May 25, as follows:


  3
      https://mvw.nix.org/2019/04/23/716266428/sri-lankan-ofricial-savs-bombings-are-retaliaticm-for-new-zealand-
  massacre
  4
      https://www.foxnews.com/world/american-amon -at-least-15-dead-in-kenva-hotel-attack
  5 The announcement page archived on June 5, 2018
  (https://web.archive.or /web/2018060516031 l/https://newsroom .fb.com/news/2018/05/ads-with-political-



                                                          9
Case 6:19-cv-00389-JCB-KNM Document 1 Filed 08/28/19 Page 10 of 23 PageID #: 10




             Enforcement of these new features and the Political Ads policy begins

           today, May 24. (Updated on June 4, 2018 to clarify start of enforcement.)

   32. Plaintiff filed a complaint with the police in Austin, TX on July 28, 2019.
   The police approved the report and assigned it number 2019-8002756, but did
   nothing else, to the best knowledge of Plaintiff.

   33. Creation of the Registry and placement of promoted posts like TPMH into it
   are intended to stymie speech of American citizens. Especially targeted are those

   who defend American sovereignty against the threat of global governance , and

   prefer economic independence and strong actions against terrorism and violent

   crime. Facebook s actions are specially directed against supporters of Donald

   Trump.

   34. Foreign terrorist organizations, their allies and rivals, and their members,

   operatives, and sympathizers, are interested in finding out and/or intimidating

   those who criticize American politicians perceived as friendly to them. Facebook

   is glad to oblige.

   35. By creating the Registry of Political Speech and operating it in the way it
   has been, Facebook intended to suppress speech of most of the US, including but

   not limited to supporters of Donald Trump and the Republican party. Facebook

   intentionally enlisted foreign actors, including foreign terrorist organizations, to

   achieve this end.

   36. By these actions, Facebook intentionally aided and abetted foreign terrorist

   organizations.




    co tent/') vs the same page archived on May 25, 2018
    (httDs://web.archive.org/web/20180525033236/https://newsroom.fb.com/news/2018/05/ads-with-political-
    content/)


                                                           10
Case 6:19-cv-00389-JCB-KNM Document 1 Filed 08/28/19 Page 11 of 23 PageID #: 11




   37. Facebook freely admits that it created the Registry to allow everybody,

   everywhere on the globe to retaliate against Americans whose speech they don t

   like. Facebook calls that exposure being held accountable . Examples in

   Facebook’s own words (emphasis is added):

               By shining a light on political ads, news organizations, regulators,
              watchdog g oups and people anywhere in the world can hold advertisers
              and us more accountable. 6

               “We also believe that advertisers and us should be held responsible and
              accountable for the content and ads.

                ... we re also building tools to hold advertisers accountable for the content
              that they share on the platform ... 7



                      Facebook disabled Plaintiffs account on 2018 Election Day



   38. Having failed to intimidate Plaintiff into silence by exposing him to
   attackers through The Registry, Facebook then banned his speech completely, by

   disabling his account.

   39. On election day, November 6, 2018, and for a few days prior. Plaintiff used

   his Facebook account to advocate for Republican candidates. Prior to that,

   Facebook had already verified that Plaintiff was an American citizen.

   40. Plaintiff advocated for Republicans, using both non-promoted and promoted

   Facebook posts, published a few days before and on election day: November 6,

   2018.




    6 https://newsroom,lb.com/news/2018/06/transparencv-for-ads-aiid-nages/
    7
        h tips.//www. facebook, com/busi ness/news/brini>ii -tnorc-trar>sDarencv-to-Dolitical-ads-in-2019


                                                               11
Case 6:19-cv-00389-JCB-KNM Document 1 Filed 08/28/19 Page 12 of 23 PageID #: 12




   41. During election day, Facebook disabled Plaintiffs account, denying the

   Plaintiffs right to advocate for the Congressional candidates of his choice.

   42. Throughout the election day, Facebook continued delivery of posts from

   hundreds of millions of Facebook accounts belonging to foreign persons residing

   abroad, including foreign governments. Facebook allowed them to influence the

   2018 US elections in favor of the Democratic party and against the Republican

   candidates.

   43. After Facebook disabled his account, Plaintiff lost contact with his
   Facebook followers, and lost access to the posts he had created. Facebook did not

   give any warning or notice to Plaintiff before or even after disabling his account.

   Plaintiff was not in violation of any of Facebook policies or terms of service when

   his account was disabled. Facebook had not alleged to Plaintiff that he or his
   account were in violation of any Facebook policies or terms of service.

   44. After a few days. Plaintiff contacted Facebook to request that his account be

   restored. Facebook, in response, prolonged this process for months. After months

   of waiting, Facebook finally refused to restore Plaintiffs access to his account.

   Facebook provided Plaintiff with multiple mutually contradictory excuses for
   disabling his account.

   45. For about twelve months prior the account suspension, Plaintiff heavily

   invested in his Facebook account, creating scores of posts and attracting about

   4,000 followers. Plaintiff and Science for Humans and Freedom Institute had spent

   more than $50,000 on promotion of their posts.

   46. Even after Facebook disabled Plaintiffs account, it continued making

   TPMH available in its Registry, for Hezbollah and other entities to find, possibly
   inciting them against Plaintiff. Thus, Facebook denied Plaintiff support from his


                                             12
Case 6:19-cv-00389-JCB-KNM Document 1 Filed 08/28/19 Page 13 of 23 PageID #: 13




  Facebook followers and other Facebook users who may have warned Plaintiff

   about intended violence by Flezbollah sympathizers or others who may have been

   incited by Facebook s Registry. Facebook also denied the Plaintiff s public
   support from his followers and/or other Facebook users, while allowing sundry

   nefarious actors to gain such support.

   47. On and before the 2018 Election Day, Facebook publicly announced that it
   protected election integrity from interference by foreign governments and was

   going to disable and/or had disabled accounts used for interference by foreign

   governments. On the 2018 Election Day, Facebook had not only disabled

   Plaintiffs access to his account, but also removed that account completely and

   deleted all its contents, with the exception of some content still shown in the

   Registry, which continued to endanger the Plaintiff. Facebook s declaration and

   subsequent actions created the false impression among Plaintiff s followers and

   others who saw or interacted with his posts, that Plaintiffs account had been

   disabled because it has been operated by a foreign government.

   48. Plaintiff is and was a US citizen during the time of the described events.

   Plaintiffs Facebook account has never been associated with or operated by or

   under the direction of any foreign government. Plaintiff has not been associated

   with nor acted under the direction or control of any foreign government since he

   his arrival in the United States in 1999. Facebook has never claimed otherwise. On

   the 2018 Election Day and for months prior to it. Plaintiff was in Austin, Texas,

   and accessed his Facebook account directly from there. The account had a two-

   factor authentication. This excludes the possibility of a mistake by Facebook.

   49. After Facebook disabled and refused to restore Plaintiffs account, Plaintiff

   contacted American Express and requested reimbursement for some of the



                                             13
Case 6:19-cv-00389-JCB-KNM Document 1 Filed 08/28/19 Page 14 of 23 PageID #: 14




   expenses he and SHFi incurred on Facebook. Those requests partially succeeded,

   despite scorched earth resistance by Facebook.

   50. During the communications with American Express, Plaintiff learned that

   Facebook continued making changes to his account, in its internal database, for

   months after disabling his account. Facebook used printouts, based on forged

   database records, in communication with American Express.

   51. Facebook has been coordinating with Google and Twitter in its suppression

   of Plaintiff s speech.

   52. Facebook was coordinating with Google and Twitter in aiding foreign

   terrorist organizations. Some of it is alleged in the complaint in an unrelated

   \swsmt, Jesus Retana and Andrea Moss v. Twitter, Google, Facebook, 3:19-cv-

   00359-B, pending before the US DISTRICT COURT for the NORTHERN
   DISTRICT OF TEXAS.

                                           The Broad Picture

   53. This complaint arises during a very unusual situation. The Obama

   administration suppressed most sectors of the economy, restricted citizens rights

   to use the internet as they desire, and channeled capital and power towards a few

   friendly Silicon Valley corporations, including Facebook.

   54. During most of 2017-2018, Robert Swan Mueller III, who had represented

   Facebook during his tenure in WilmerHale, was investigating the President of the

   United States and the Attorney General Jeff Sessions8, and paralyzed the

   Department of Justice, including its ability to investigate or prosecute Facebook.




    8 Robert Mueller, OGE Form 278e https://www.politico.com/f/?id=0000015d-c404-d494-a77f-e6163c3a0001


                                                      14
Case 6:19-cv-00389-JCB-KNM Document 1 Filed 08/28/19 Page 15 of 23 PageID #: 15




   55. Facebook has been falsely stating to Congress and to the public that the

   Russian government had interfered in the 2016 elections, through the Facebook

   platform, in favor of Donald Trump.

   56. Facebook has failed to disclose foreign governments interference in the

   2016 and 2018 elections, through the Facebook platform, in favor of Hillary
   Clinton and the Democratic party and against Donald Trump and the Republican

   party.

   57. Facebook considers itself a supranational entity and doesn’t distinguish

   between the US and other countries. Around 90% of Facebook users reside abroad.

   Facebook derives most of its revenues from abroad. Even in the US, a large

   fraction of its revenues come from advertising by companies that are organized

   under the laws of foreign countries, or in other ways critically dependent on

   foreign governments. In many foreign countries, international terrorist

   organizations have tacit or even explicit support of the country's government.

   Suppressing speech in the US under the direction of those foreign entities seems to

   be part of the price that Facebook (as well as Google and Twitter) is willing to pay
   for operating in those countries.

   58. Google, Facebook, Twitter, Microsoft, and a few other companies have

   been sarcastically called Masters of the Universe 9, for their habitual disregard of

   US laws, and for attempting to subject the US to terms and conditions these very

   companies establish.

   59. Facebook has financially benefited from aiding and abetting terrorist

   organizations by receiving favorable regulations & freedom to operate in some

   foreign countries, where those terrorist organizations have political influence in


    9 Example: littDs://ww .breitbart.coni/tag/masters-of-the-universe/


                                                            15
Case 6:19-cv-00389-JCB-KNM Document 1 Filed 08/28/19 Page 16 of 23 PageID #: 16




  those governments. This allowed Facebook to make billions of dollars from

   advertising in those countries and from advertisers located in or dependent on

   those countries.

   60. Facebook (together with its accomplices Google, Twitter, and Microsoft)

   undertook an obligation toward the European Commission to police the speech in

   the US, in accordance with the EU laws, regulations, and whims. In May 2016,

   they consented to and started to apply the EU Code of Conduct on illegal online
   hate speech10 worldwide, including in the US. Although much of the language of

   the Code seems innocuous, they crossed an important line by these actions.

   61. An unusual feature of the EU regulations, to which Facebook and its

   accomplices have committed, is working with (i.e., submitting to demands from)

   non-governmental organizations. Thus, it is hard to know who truly influences

   Facebook s decisions to promote, censor, or retaliate against US speakers in each

   specific case.

   62. Some countries of the European Union consider Hezbollah and/or its local

   affiliates a legitimate political party and member of the “civil society . By EU
   rules, this enables Hezbollah to provide input and guidance to Facebook.

   63. On information and belief, Facebook made similar deals with some foreign

   governments outside of the EU and acted under their direction on American soil.

   64. There is no evidence that Facebook made any such formal agreement with

   the government of the People's Republic of China. Moreover, Facebook is




    10 http://europa.eu/rapid/press-release IP-16-1937 en.htm




                                                          16
Case 6:19-cv-00389-JCB-KNM Document 1 Filed 08/28/19 Page 17 of 23 PageID #: 17




   prohibited in China. Nevertheless, a large part of Facebook ad revenues come from

   advertisers dependent on the government of China.

   65. On August 22, 2019, Facebook stopped accepting ads from The Epoch

   Times11, an American publication launched by American citizens associated with

   Falun Gong - a small religious minority, persecuted in the People's Republic of

   China.

   66. The Epoch Times is supportive of Trump and critical of communism and the

   government of China. Facebook s rejection of The Epoch Times ads coincided

   with escalation of the trade war rhetoric in the US-China trade negotiations and

   with Hong Kong protests against the government of China.

   67. In the US, there has been a constant push from the Left to silence speech it

   cannot control. Because of the First Amendment and traditional tolerance of

   diverse political opinions, this suppression takes the following path:

            a. Identify a financial transaction closest to the speech, and ban this

               transaction; if the transaction cannot be banned,

            b. Demand from the speakers “transparency, including their identities and

               financial info; then encourage 3rd parties to use this information to

               retaliate against the speakers.

   An example that should be familiar to Facebook is the harassment campaign

    against defenders of traditional marriage (Proposition 8) in California, 2009-2014.

   68. Even if the Registry contained only electoral ads, it would have been a

   bonanza for foreign governments and other foreign political forces, interested in

   interfering in US elections. Without such templates, propaganda materials by



     https://www.theepochtimes.com/eDoch-times-statement-in-resDonse-to-nbc-facebook-stories 3053492.html


                                                      17
Case 6:19-cv-00389-JCB-KNM Document 1 Filed 08/28/19 Page 18 of 23 PageID #: 18




   foreign interlopers might be easily detected by the audience and may have an

   opposite effect. Such effect was indeed documented in a well-known study12.

   Through the Registry, Facebook also provides targeting information (states,

   gender, and age of viewers), ad views count and expenses, giving the foreign

   meddlers a clear picture of what works and what doesn t.

   69. Facebook’s inclusion of non-electoral ads in its Registry allows all bad

   actors, at home and abroad, to take notice and to retaliate against anybody who

   opposes their agenda. The obvious benefit for the bad actors is the intimidating

   effects that the inclusion into the Registry creates for a speaker or organization,.

   70. Defendant Facebook’s official motto is Move Fast and Break Things. The

   Plaintiffs life is one of those things.



                                                 Causes for Action

   COUNT I. LIABILITY FOR AIDING AND ABETTING ACTS OF
   INTERNATIONAL TERRORISM PURSUANT TO 18 U.S.C. § 2333(a)

   71. Plaintiff repeats and realleges each and every allegation of the foregoing

   paragraphs as if fully set forth herein.

   72. Defendant has knowingly and intentionally aided and continues to aid

   Hezbollah and other designated foreign terrorist organizations by supplying them

   and their supporters and sympathizers with names, addresses, and financial

   information of the people criticizing them and/or US politicians accused of or
   perceived as friendly to them.




    12
         httDs://wvw.stratconicoe.org/download/file/tl d/3353


                                                                18
Case 6:19-cv-00389-JCB-KNM Document 1 Filed 08/28/19 Page 19 of 23 PageID #: 19




   73. By creating and making this Registry of Political Speech available to
   foreign terrorist organization and by including in this Registry Plaintiffs post
   (TPMH) critical of US politicians tolerance to named foreign terrorist
   organizations, Defendant stifled speech and action against international terrorism,

   emboldened terrorists, and aided and abetted acts of international terrorism that

   have been committed after creation of the Registry.

   74. Defendant has knowingly and intentionally aided and abetted the same

   terrorist organizations by allowing them and their sympathizers to use of its

   platform for communication, recruitment, financing, and conducting terrorist acts.

   15. Since Defendant started publishing its Registry with Plaintiffs personal
   information, these terrorist organizations committed multiple acts of international

   terrorism against American targets.

   76. These acts of international terrorism led third parties to avoid hiring,

   contracting with, or otherwise do business with those who are perceived as

   potential targets of international terrorism, including Plaintiff. Thus, these acts of

   terrorism, aided by Defendant, have injured Plaintiff in his person and his business

   as a technology entrepreneur, author, and scientist.

   77. Defendant Facebook is liable pursuant to 18 U.S.C. § 2333(a) for any and

   all damages that Plaintiff has sustained and is reasonably anticipated to sustain.

   78. Defendant Facebook endangered and continues endangering Plaintiffs life

   and physical safety. Defendant Facebook has forced Plaintiff to incur expenses to

   protect his personal security.

   COUNT II. COPYRIGHT INFRINGEMENT PURSUANT TO 17 U.S. Code § 501,
   FOR VIOLATION OF § 106, 504, and 505.




                                              19
Case 6:19-cv-00389-JCB-KNM Document 1 Filed 08/28/19 Page 20 of 23 PageID #: 20




   79. Plaintiff repeats and realleges each and every allegation of the foregoing

   paragraphs as if fully set forth herein.

   80. Plaintiff has created TPMH and is the copyright owner of TPMH.

   81. Defendant placed TPMH into the Registry without authorization from
   Plaintiff.

   82. Defendant added content from TPMH to Registry s search index, displayed

   and continues to display TPMH in the Registry worldwide, and even provides

   programmatic access to TPMH through an application programming interface

   (API).

   83. Defendant benefitted from these actions by gaining the goodwill of certain

   foreign governments, supranational bodies, and other political actors at home and

   abroad. This goodwill, obtained by violating of rights of Plaintiff and other
   victims, is translated into billions of dollars, received by Defendant from

   advertising, which would have been otherwise denied to it.

   84. Defendant published TPMH in its Registry for first time in late May or June
   of 2018.

   85. Defendant refused to remove TPMH from the Registry. Defendant refused

   to pay any compensation to Plaintiff.

   86. Defendant is liable for all profits it derived from the publication of the
   TPMH in the Registry and all other unauthorized use of TPMH.

   87. Plaintiff seeks an award of damages pursuant to 17 U.S.C. §§ 504 and 505;

   and 15 U.S.C. § 1125(a).

   88. Defendant’s infringing conduct has also caused and continues to cause

   substantial and irreparable injury and damage to Plaintiff, in an amount not


                                              20
Case 6:19-cv-00389-JCB-KNM Document 1 Filed 08/28/19 Page 21 of 23 PageID #: 21




   capable of determination, and, unless restrained, will cause further irreparable

   injuiy, leaving the Plaintiff with no adequate remedy at law.

   89. Defendant has and continues to willfully and deliberately engage in the acts

   complained of with oppression, fraud, and malice, and in conscious disregard of

  the rights of Plaintiff.

   COUNT III. CONSPIRACY TO INTE FERE WITH CIVIL RIGHTS IN
   VIOLATION OF 42 U.S.C § 1985 (3)

   90. In the 2018 Congressional elections, Defendant was conspiring with non¬

   defendants Twitter, Google, and other parties, to prevent Trump supporters from

   giving their advocacy.

   91. Plaintiff is, and was in the 2018 elections period, a US citizen, lawfully

   entitled to vote and to engage in political advocacy. Defendant and non-defendants

   Twitter and Google had promised to run electoral ads for everybody so entitled.

   Plaintiff was interested in running electoral ads advocating for Republican

   candidates for Congress of the United States in the 2018 elections. Plaintiff
   managed and controlled advertising accounts with Defendant Facebook as well as

   non-defendants, Twitter and Google. A few days before the November 6, 2018

   Election Day, Plaintiff submitted electoral ads to run on Twitter and Google.

   Twitter and Google refused to run those ads either without explanation or with

   false explanations. Defendant did run the Plaintiffs ads until around midday on

   Election Day, at which point it disabled Plaintiffs account and stopped running
   Plaintiffs ads.

   92. Defendant conspired with Twitter and Google to forcibly prevent Plaintiff
   from giving his advocacy, in a legal manner, in favor of the election of Ted Cruz




                                             21
Case 6:19-cv-00389-JCB-KNM Document 1 Filed 08/28/19 Page 22 of 23 PageID #: 22




   and other Republican candidates for the United States Congress. Defendant acted

   in furtherance of this cons iracy.

   93. Defendant disabled and refused to restore not only Plaintiffs advertising

   account, but his personal Facebook account, his electoral advertising page, and the

   page he maintained for Science for Humans and Freedom Institute. Plaintiff had

   worked for months to build these pages, developing intellectual property, and

   acquiring followers. Defendant destroyed all of Plaintiff s work in retaliation for

   his legal advocacy.

   94. By these actions, Defendant has injured Plaintiff in his person and property,

   and Plaintiff is entitled to recovery of damages.




                               REQUEST FOR RELIEF
   95. WHEREFORE, Plaintiff requests that the Court:

         a. Accept jurisdiction over this action;

         b. Orders Defendant to cease and desist publishing its Registiy of Political
         Speech (deceptively named Political Ads Library);

         c. Enter judgment against Defendant and in favor of Plaintiff for

         compensatory damages on all claims in an amount to be determined at trial;

         d. Enter judgment against Defendant and in favor of Plaintiff for all costs

         and treble damages pursuant to 18 U.S.C. § 2333;

         e. Enter judgment against Defendant and in favor of Plaintiff for punitive

         and exemplary damages in amounts to be determined at trial;

         f. Order any equitable relief to which Plaintiff might be entitled;



                                             22
Case 6:19-cv-00389-JCB-KNM Document 1 Filed 08/28/19 Page 23 of 23 PageID #: 23




         g. Enter an Order declaring that Defendant has violated, and is continuing to

         violate, the Anti-Terrorism Act, 18 U.S.C. § 2331 et seq.;

         h. Order Defendant to account to Plaintiff for all gains, profits, and

         advantages derived by Defendant s and third-party users’ infringement of

         Plaintiffs copyright or such damages as are proper, and since Defendant

         intentionally infringed Plaintiffs copyrights, for the maximum allowable
         statutory damages for each violation; and

         i. Grant such other and further relief as justice requires.




                           DEMAND FOR TRIAL BY JURY
   Plaintiff demands atrial by jury of all issues so triable.



   Date: August 28,2019




                                                                Leonid Goldstein
                                                                pro se

                                                                (408) 921-1110
                                                                Leo5533@att.net

                                                                mail address:

                                                                3824 Cedar Springs Rd
                                                                #801-1774
                                                                Dallas, TX 75219




                                              23
